


Exhibit 10.6






OCEANEERING INTERNATIONAL, INC.
2014 ANNUAL CASH BONUS AWARD PROGRAM SUMMARY




The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of Oceaneering International, Inc. (the “Company”) approved the 2014
Annual Cash Bonus Award Programs (a) for Executive Officers of the Company and
(b) for all other participating employees, each under the 2010 Incentive Plan of
the Company.


In the case of Executive Officers, cash bonuses are based on the level of
achievement of net income for the Company in 2014 (“Net Income”) as compared to
planned results approved by the Compensation Committee (100% of award). In the
case of all other participating employees: (a) with respect to corporate
employee participants, cash bonuses are based upon level of achievement as
compared to planned results of: (i) Net Income (80% of award); and (ii)
Individual Goals (20% of award); (b) with respect to group executives, cash
bonuses are based on the level of achievement as compared to planned results of:
(i) Net Income (50% of award); and (ii) the level of achievement as compared to
planned results of the operating income of the executive’s profit center (50% of
award); and (c) for all other participating employees, based upon the level of
achievement as compared to planned results of: (i) Net Income (25% of award);
(ii) goals of the participant’s profit center (60% of award), which profit
center percentage amount is comprised of the level of achievement as compared to
planned results of the following: operating income of the profit center (42%),
HSE goals (6%), objectives for the profit center (6%) and QMS objectives (6%);
and (iii) Individual Goals (15%). The Compensation Committee has discretion to
award a lower amount under the program than that amount which is otherwise
determined under the terms of the program.


For each participant under each of these programs, the maximum cash award
achievable is a percentage approved by the Compensation Committee of the
participant’s annual base salary (in U.S. Dollars) as of January 31, 2014. A
participant must be employed by the Company or a subsidiary of the Company, or a
member of the Board of Directors of the Company at the time the cash awards are
paid to receive a cash award.




